Petition in effect takes issue with the conclusion of the Court as to the construction to be given the provisions of Chapter 14554, Acts of 1929, Sec. 4218 (1) Permanent Supplement C. G. L., in our opinion filed June 6th, 1941, and contends that the setting down for argument and serving notice thereof on April 1, 1938, of undisposed of pleadings in the cause did not constitute "some action taken by the filing of pleadings, order of court, or otherwise" by which it affirmatively appeared that the case is being prosecuted.
We cannot agree with this contention because our view is that a cause is either being prosecuted or is abandoned. The notice of setting down for argument *Page 412 
and hearing was an affirmative action by which it appeared that the cause was not abandoned, but was being prosecuted.
The settling of pleadings is a necessary step in a cause and where it becomes necessary to settle pleadings orderly procedure requires that notice be given of a time and place for settlement of pleadings, before the trial court.
Petition for rehearing is denied.
BROWN, C. J., WHITFIELD, BUFORD and ADAMS, J. J., concur.